         Case 1:19-cr-00109-DAD-BAM Document 103 Filed 12/10/20 Page 1 of 2


 1   NICHOLAS M. WOOLDRIDGE
     Nevada State Bar No.: 8732
 2   WOOLDRIDGE LAW LTD.
     400 SOUTH 7TH STREET, SUITE 400
 3   LAS VEGAS, NV 89101
     TELEPHONE: (702) 623-6362
 4   FACSIMILE: (702) 359-8494
     EMAIL: NICHOLAS@WOOLDRIDGELAWLV.COM
 5
     Attorney for Defendant
 6   *Admitted Pro Hac Vice
 7
                                UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                      Case No.: 1:19-CR-00109-DAD-BAM
11
                           Plaintiff,               STIPULATION TO CONTINUE
12                                                  SENTENCING; ORDER
              v.
13                                                  DATE: January 26, 2021
     JOHN JACOB GULLATT III,
14                                                  COURT: Hon. Dale A. Drozd
                           Defendant.
15
16
              IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, that the SENTECNING scheduled December 14, 2020, at 10:00 am be
18
     continued to January 26, 2021 at 9:00 am. The continuance involves a change in the sentencing
19
     date, no exclusion of time is necessary.
20
     Dated: December 10, 2020
21
     Dated:                                     By: /s/ Nicholas Wooldridge
22                                              Nicholas Wooldridge
                                                Attorney for Defendant, John Jacob Gullatt III
23
24
     Dated:                                     McGREGOR W. SCOTT
25                                              United States of Attorney

26                                              By: /s/ Justin Gilio_________
                                                JUSTIN J. GILIO
27                                              Assistant United States Attorney
28

                                                   1
        Case 1:19-cr-00109-DAD-BAM Document 103 Filed 12/10/20 Page 2 of 2


 1                            FINDINGS AND ORDER
 2
 3   IT IS SO ORDERED.

 4    Dated:   December 10, 2020
                                            UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
